Case 0:19-cv-60505-RS Document 114 Entered on FLSD Docket 06/19/2020 Page 1 of 19




                             IN THE UNITED STATES DISTRICT
                                 COURT SOUTHERN DISTRICT OF
                                 FLORIDA


    BPI SPORTS, LLC,                                       CASE NO. 0:19-cv-60505-SMITH

              Plaintiff,
    vs.

    THERMOLIFE INTERNATIONAL, LLC,
    and RONALD L. KRAMER,

              Defendants.


                DEFENDANTS THERMOLIFE AND KRAMER’S
   OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT

            Plaintiff’s Motion for Partial Summary Judgment seeks an order “that Defendants have no

  patent rights in the composition of matter creatine nitrate under the ‘074 Patent [U.S. Patent No.

  7,777,074].” (DE 81 at 17.) The very fact that Defendants make this request demonstrates that

  defendants currently do have patent rights in the composition of matter creatine nitrate under the

  ‘074 Patent and the ‘074 Patent is not invalid. If the patent reexamination of the ‘074 Patent had

  concluded, pursuant to 35 U.S.C. § 307 and 37 C.F.R. § 1.570(a), a Reexamination Certificate

  would have issued and BPI simply would be enforcing that decision if it were successful.

            35 U.S.C. § 307, titled Certificate of patentability, unpatentability, and claim cancellation,

  states:

            In a reexamination proceeding under this chapter, when the time for appeal has
            expired or any appeal proceeding has terminated, the Director will issue and publish
            a certificate canceling any claim of the patent finally determined to be unpatentable,
            confirming any claim of the patent determined to be patentable, and incorporating
            in the patent any proposed amended or new claim determined to be patentable.

            And, 37 CFR § 1.570(a), titled Issuance and Publication of Ex Parte Reexamation

  Certificate Concludes Ex Parte Reexamination Proceeding, provides:
Case 0:19-cv-60505-RS Document 114 Entered on FLSD Docket 06/19/2020 Page 2 of 19




         To conclude an ex parte reexamination proceeding, the Director will issue and
         publish an ex parte reexamination certificate in accordance with 35 U.S.C. 307
         setting forth the results of the ex parte reexamination proceeding and the content of
         the patent following the ex parte reexamination proceeding.

  (Emphasis added.) Pursuant to 35 U.S.C. § 307 and 37 C.F.R. § 1.570(a), no Reexamination

  Certificate has issued with respect to the ‘074 Patent making it clear the reexamination proceeding

  has not yet concluded. (Defendants’ Statement of Material Facts (“DSOF”) ¶ 101.)

         The subject matter of the ‘074 Patent that BPI improperly asks this Court to declare invalid

  is currently involved in a reexamination proceeding and until a Reexamination Certificate issues

  stating otherwise, the ‘074 Patent, as originally granted by the USPTO, is entitled to a presumption

  of validity. Contrary to the misleading citations that are peppered throughout BPI’s brief, every

  single court that ever has considered this issue is in agreement. In fact, USPTO decisions made

  during a reexam proceeding that have not been made final by the issuance of a Reexamination

  Certificate are inadmissible, when used to establish that the patent at issue is invalid (contrary to

  BPI’s argument here), because of the “risk of prejudice and confusion by allowing evidence of

  incomplete Reexamination proceedings that would call into question the presumption of [patent]

  validity.” Tire Servs. Equip. Mfg. Co., Inc. v. Gaither Tool Co., 158 F. Supp. 3d 774, 780 (D. Minn.

  2016) (quoting Transamerica Life Ins. Co. v. Lincoln Nat’l Life Ins. Co., 597 F. Supp. 2d 897, 907

  (N.D. Iowa 2009); see also 37 CFR § 1.570(a).

         The fact that BPI filed this Motion while the ‘074 Patent currently is involved in a

  reexamination proceeding, and a Reexamination Certificate has not issued, highlights BPI’s

  complete misunderstanding of patent law and warrants immediate denial of BPI’s Motion.

  Nonetheless, BPI spends 17 pages trying to confuse the issue with completely irrelevant and

  incorrect legal citations (which are addressed below). Then, after 17 pages of irrelevant argument,




                                                   2
Case 0:19-cv-60505-RS Document 114 Entered on FLSD Docket 06/19/2020 Page 3 of 19




  BPI’s own summary of its motion highlights for this court just how oblivious BPI is regarding

  patent law principles. BPI concludes its Motion by saying:

           In summary, this is not a situation where a claim to the composition of matter of
           creatine nitrate could ever be pursued in the ‘074 Patent, … it [is] legally impossible
           for a composition of matter claim to creatine nitrate to be the subject of any patent,
           or any certificate of reexamination.

  (DE 81 at 17.) Nothing could be further from the truth. Defendants are due to file a Petition for

  Writ of Certiorari on or before August 10, 20201, appealing from the Federal Circuit Court of

  Appeals January 10, 2020 decision affirming the Patent and Trademark Appeal’s Board’s Decision

  finding Claim 6 of the ‘074 Patent anticipated under 35 U.S.C. § 102. Represented by its separate

  patent counsel, Latham Watkins, the Defendants will seek Supreme Court review. (“DSOF ¶ 100.)

  If this Court granted BPI’s Motion, the decision would be subject to reversal if the United States

  Supreme Court were to grant certiorari and were to reverse the Federal Circuit. Critically, contrary

  to BPI’s legally incorrect argument, a victory before the Supreme Court easily can result in

  ThermoLife owning a valid patent covering the composition of matter of creatine nitrate: whether

  or not ThermoLife will continue to have “patent rights in the composition of matter creatine

  nitrate” in the ‘074 Patent is now something that is up to the Supreme Court to decide. Regardless,

  it is clearly not “legally impossible” as BPI claims. Rarely are summary judgment motions so

  inappropriate, but the fact that the ‘074 Patent is still involved in a reexamination proceeding, and

  no Reexamination Certificate has issued, with a simple citation to the black letter patent law stated

  in 35 U.S.C. § 307 is all that is needed for denial of BPI’s Motion.




  1
          The Federal Circuit Court of Appeals denied ThermoLife’s petition for panel rehearing en banc on March
  20, 2020. (PSOF ¶ 43.) Supreme Court Rule 13.1 sets the deadline to file a writ of certiorari 90 days after denial of a
  motion for rehearing. Due to the ongoing public health concerns related to COVID-19, on March 19, 2020, issued
  Order List 589, which extended this deadline to 150 days, here August 10, 2020. (DSOF ¶¶ 99-100.)


                                                            3
Case 0:19-cv-60505-RS Document 114 Entered on FLSD Docket 06/19/2020 Page 4 of 19




          The Court also should deny BPI’s Motion because the scope of the ‘074 Patent is not

  dispositive on any BPI claim. BPI has no claim entitling it to a declaratory judgment regarding any

  subject matter of the ‘074 Patent; nor could it amend its claims to add such a count here, since

  ThermoLife never has asserted the ‘074 Patent against BPI.2 Furthermore, as explained below, a

  decision “that Defendants have no patent rights in the composition of matter creatine nitrate under

  the ‘074 Patent” is not dispositive on either BPI’s false advertising or false patent marking claims.

  As a result, a ruling under Rule 56(g) on this issue will not resolve any claim or defense. For this

  reason, as well, BPI’s Motion should be denied.

          This response is supported by the separately filed Defendants’ Response to Statement of

  Material Fact and Defendants Separate Statement of Facts (“DSOF”).

                         MEMORANDUM OF POINTS AND AUTHORITIES

          Typically, a response to a motion for summary judgment would begin by addressing the

  relevant standard for entry of summary judgment and then go on to identify factual disputes. BPI’s

  Motion, though, is not a typical motion for summary judgment. Instead of moving for summary

  judgment on a claim or defense, BPI seeks summary judgment: “that Defendants have no patent

  rights in the composition of matter creatine nitrate under the ‘074 Patent [U.S. Patent No.

  7,777,074].” (DE 81 at 17.) But, the fact that BPI seeks to have established here is unquestionably

  not true. Furthermore, as discussed in Section II of this response, the factual support upon which

  BPI relies to make its argument is not relevant or admissible. To the extent any party is entitled to

  summary judgment on this fact, ThermoLife is entitled to have the Court establish that the ‘074



  2
           Mfg Corp. v. Chase Packaging Corp., 57 F.3d 1054, 1059, 60 (Fed. Cir. 1995) (declaratory judgment plaintiff
  lacked standing to bring a declaratory judgment claim seeking invalidity of the patent at issue because the patentee
  had not asserted the patent against the plaintiff); see also Tropical Paradise Resorts, LLC v. JBSHBM, LLC, Case No.
  18-cv-60912-Bloom/Valle, 2018 WL 4932282 (S.D. Fla. Oct. 10, 2018) (patent owner’s covenant not to sue plaintiff
  seeking declaratory judgment on validity of patent eliminated case or controversy), aff’d on other grounds, 806 Fed.
  Appx. 966 (May 26, 2020).


                                                           4
Case 0:19-cv-60505-RS Document 114 Entered on FLSD Docket 06/19/2020 Page 5 of 19




  Patent, including its protection of creatine nitrate, is presumed valid before this Court. For this

  reason, the presumption of validity of the ‘074 Patent, including its protection of creatine nitrate,

  is addressed in Sections I-II of this brief, prior to any discussion of the relevant summary judgment

  standard. Section III of this brief then addresses the procedural impropriety of BPI’s request.3

  I.      The ‘074 Patent Is Presumed Valid Before This Court Until A Reexamination
          Certificate Issues Stating Otherwise; Accordingly, BPI’s Motion, Which
          Demonstrates A Fundamental Misunderstanding Of Patent Law, Should Be Denied.

          A.       Federal Statutes, Federal Regulations, And Federal Circuit Court of Appeals
                   Decisions Establish That Patents Are Presumed Valid While A Reexamination
                   Is Pending.

          BPI acknowledges that Claim 1 of the issued ‘074 Patent protects the compound creatine

  nitrate. (PSOF ¶ 23.) BPI then goes on to explain that the ‘074 Patent currently is undergoing

  reexamination in the United States Patent Office and during the reexamination, “ThermoLife

  substantially amended issued Claim 1 to remove creatine nitrate.” (DE 81 at 5.) As BPI indicates,

  these amendments resulted in proposed amended Claim 6 protecting the compound creatine nitrate.

  (PSOF ¶ 30.) As BPI points out, in the reexamination proceedings, proposed amended Claim 6 has

  been rejected under 35 U.S.C. § 102, as anticipated by the prior art. (PSOF ¶¶ 32, 35.) ThermoLife

  appealed from that decision and the Patent Trial and Appeals Board affirmed the rejection. (PSOF

  ¶¶ 36, 40.) ThermoLife furthered appealed that decision to the Federal Circuit Court of Appeals.

  (PSOF ¶ 41.) Again, the rejection was affirmed. A mandate issued on March 20, 2020. (PSOF ¶

  43.) And. ThermoLife’s Petition for Writ of Certiorari is due on or before August 10, 2020, which

  it will pursue. (Supra n. 1.)




  3
           Defendants separately have addressed each of Plaintiff’s statements of fact in their separately filed DSOF.
  For brevity, this Response does not include either a procedural background or a factual background section. The
  relevant procedural background and factual background is included along with the legal argument below.


                                                           5
Case 0:19-cv-60505-RS Document 114 Entered on FLSD Docket 06/19/2020 Page 6 of 19




         Relying on this procedural background, which is all taken directly from the USPTO

  reexamination of the ‘074 Patent, BPI’s Motion claims that “to the extent ThermoLife had any

  valid rights to claim 1 [] after the initiation of the reexamination (presumptively or otherwise),

  those rights were eliminated when these claims were canceled.” (DE 81 at 13.) In support of this,

  BPI cites only “common sense.” But “common sense” is not the law, and BPI’s convoluted

  arguments are not “common sense” either.

         Patent reexamination proceedings are governed by the Code of Federal Regulations. 37

  CRF 1.530(k) provides that in any ex parte reexamination:

         Although the Office actions will treat proposed amendments as though they have
         been entered, the proposed amendments will not be effective until the
         reexamination certificate is issued and published. (Emphasis added.)

         As the Federal Code of Regulations confirms, amendments like the amendments that

  ThermoLife offered during reexamination, are not final until the Reexamination Certificate issues.

  As a result, until a Reexamination Certificate issues a patent continues to be presumed valid as

  issued. Accordingly, a Reexamination Certificate related to the ‘074 Patent will not issue until

  “any appeal proceeding has terminated.” See 35 U.S.C. § 307. If this court granted BPI’s motion

  based on the evidence presented by BPI, this court would interfere with the reexamination of the

  ‘074 patent and ThermoLife’s right to exhaust its appellate remedies. This, too, legally should end

  the inquiry here and, as a result, BPI’s Motion should be denied.

         And, contrary to BPI’s argument, this is the result that makes “common sense.” This is

  because until the Reexamination Certificate issues, the patent claims still can be

  allowed/amended/rejected/canceled during the pendency of the reexamination. As a result, while

  in reexamination, the claims of the patent are in flux. The ‘074 Patent is the perfect example of

  this, because during the reexamination, ThermoLife proposed amendments to the patent that, as




                                                  6
Case 0:19-cv-60505-RS Document 114 Entered on FLSD Docket 06/19/2020 Page 7 of 19




  BPI points out, proposed that amended Claim 6 now would protect creatine nitrate, instead of

  Claim 1. (PSOF ¶ 30.) The validity of Claim 6 will pend before the U.S. Supreme Court, with

  ThermoLife’s Petition for Certiorari due on August 10, 2020. A successful outcome in that

  proceeding can result in remand to the USPTO after which a Patent Reexamination Certificate

  may issue that includes protection for “patent rights in the composition of creatine nitrate.” Indeed,

  ThermoLife’s proposed amended Claim 6, which BPI concedes covers creatine nitrate, is the very

  subject of ThermoLife’s forthcoming petition to the Supreme Court. (PSOF ¶ 30; DSOF ¶¶ 95-

  101.) But, regardless of that outcome, until a Certificate of Reexamination issues, any claim

  cancellations and/or amendments made during the ‘074 Patent reexam are not legally effective or

  binding. See 37 CRF 1.530(k).

         Infinity Headwear & Apparel, LLC v. Jay Franco & Sons, Inc., 2016 WL 5372843 (S.D.

  N.Y. 2016), is a perfect example. There, the district court applied the regulations and statutes cited

  above to achieve the same result Defendants have reached here. There, defendant moved the court

  to dismiss the plaintiff’s infringement claims against it because, during the re-examination of the

  patent at issue, the plaintiff had amended the relevant patent claims. The court denied defendant’s

  motion because the patent still was pending reexamination; no Reexamination Certificate had

  issued. In reaching this decision, the court provides a detailed discussion regarding the effects of

  amending a claim during a patent reexamination on the validity of the patent. As the Infinity

  Headwear Court explained:

         [Defendant’s] arguments fail to understand the relationship between an action for
         patent infringement in federal court and a co-pending administrative proceeding in
         the form of an ex parte reexamination at the PTO. …. [E]ven though the PTO “will
         treat proposed amendments as though they have been entered, the proposed
         amendments will not be effective until the reexamination certificate is issued and
         published.” 37 C.F.R. § 1.530(k). That is, “[u]ntil a reissue application is granted,
         the original patent shall remain in effect.” Id. § 1.178. Amendments made during
         reexamination … are not controlling and do not nullify the effect of the claims of



                                                    7
Case 0:19-cv-60505-RS Document 114 Entered on FLSD Docket 06/19/2020 Page 8 of 19




           the original patent until after the reissue application is granted and the PTO issues
           a reexamination certificate.

  Id. at * 4 (emphasis in original). As Infinity Headwear explains, the Reexamination Certificate

  concludes          the       reexam          and,        until        that       certificate        issues,        any

  allowances/amendments/rejections/cancelations made during the reexamination proceeding are

  not binding outside of the reexamination.4

           To argue otherwise, BPI tries to confuse the issue by discussing case law concerning the

  presumption of validity of “patents in reexam”, instead of the validity of “patents in court

  proceedings.” (DE 81 at 12.). As BPI’s cited cases show, patents in reexamination are not

  presumed valid for the purposes of reexamining the patent, in the reexam proceeding, in light of

  new art presented. See In re Etter, 756 F.2d at 857; see also Gould v. Control Laser Corp., 705

  F.2d 1340, 1342 (Fed. Cir. 1983). ThermoLife agrees that for the purpose of reexamining patents

  in reexamination proceedings the examiner must look at the claim through neutral eyes. It stands

  to reason that if “a substantial new question of patentability” is raised, an examiner must look at

  the art as if they are examining the issue for the first time, but this is where BPI’s argument ends.

           Contrary to BPI’s arguments, in court proceedings, patent claims are valid as issued unless

  a Reexamination Certificate issues stating otherwise. As the Federal Circuit Court of Appeals

  explained in Ethicon, Inc. v. Donald J. Quigg, 849 F.2d 1422 (Fed. Cir. 1988),“Before the courts,

  a patent is presumed valid and the party asserting invalidity must prove facts to establish invalidity



  4
            Infinity Headwear is not a novel application of these statutes and regulations. Federal courts routinely apply
  a presumption of validity to patents that are undergoing reexamination. As this Court is well-aware, the validity of
  patents pending reexamination frequently is addressed when parties seek to stay patent litigation pending resolution
  of a reexamination. While courts typically stay such cases, pending reexamination, they do so in order to preserve
  judicial resources because patent reexaminations can limit the issues in pending infringement cases. District courts
  though are free to move forward with patent infringement claims, even when a reexamination is pending, and, when
  they do, the patent still is entitled to a presumption of validity. Bartex Research, LLC v. FedEx Corp., 611 F.Supp.2d
  647 (E.D. Tex. 2009) (declining to stay patent infringement lawsuit pending the outcome of reexam and noting that
  the “patent is presumed valid”).


                                                             8
Case 0:19-cv-60505-RS Document 114 Entered on FLSD Docket 06/19/2020 Page 9 of 19




  of each claim by clear and convincing evidence. 35 U.S.C. § 282 [additional citation omitted]. In

  a reexamination proceeding, on the other hand, there is no presumption of validity and the ‘focus’

  of the reexamination ‘returns essentially to that present in an initial examination … [because] the

  intent underlying reexamination is to start over in the PTO with respect to the limited examination

  areas.”5 While this matter is pending before this federal district court, the ‘074 Patent is entitled to

  a presumption of validity.

          In sum, unless a Reexamination Certificate issues stating otherwise, the ‘074 Patent, as

  originally granted by the USPTO, is entitled to a presumption of validity.

          B.       Every Court That Has Considered Whether A Negative Result In A Pending
                   Reexamination Effects The Validity Of The Patent, While The Reexamination
                   Is Still Pending, Have Concluded That The Patent Is Presumed Valid.

          Every federal district court that has considered whether a negative result in a pending

  reexamination effects the validity of the patent, before the Reexamination Certificate issues, has

  held that in these circumstances the patent is presumed valid as originally issued.

          In Tire Services Equipment Mfg. Co., Inc. v. Gaither Tool Co., 158 F. Supp. 3d 774, 780

  (D. Minn. 2016), the court dealt with this issue. There, the defendant counterclaimed asserting that

  the plaintiff was committing false patent marking by marking its product with a patent that was

  undergoing reexamination. In the reexamination proceeding, the USPTO had “finally rejected” all

  of the patent’s claims. At the time of the Tire Services decision, the patentee was appealing the

  USPTO’s decision to the Patent Appeals Board. As the Tire Services Court explained, the fact

  that the USPTO’s decision was on appeal meant that that the “final[] rejection” was not a final




  5
           BPI also cites additional cases Slip Track Systems, Inc. v. Metal Lite, Inc., 159 F.3d 1337 (Fed. Cir. 1998)
  and SHFL Entertainment Inc. v. DigiDeal Corp., 729 Fed. App. 931, 934 (Fed. Cir. 2018), for the unremarkable
  position that once a patent reexamination concludes along with all appeals therefrom, the reexamination decision is
  binding in pending litigation involving the patent. In both cases, the Reexamination Certificate already would have
  issued for the patent at issue, since all appeals were concluded. None of these cases applies here.


                                                           9
Case 0:19-cv-60505-RS Document 114 Entered on FLSD Docket 06/19/2020 Page 10 of 19




   resolution. It held, “[T]here has been no issuance of a Reexamination Certificate, which would

   mark the finalization of the reexamination proceedings. Without the reexamination being final,

   [Claimant] cannot demonstrate that the [Defendant] acted with knowledge that it was deceiving

   the public by marking its products with the [patent at issue].” Id. at 780. Tire Services is directly

   on point. Until a Reexamination Certificate issues, the patent undergoing reexamination still is

   presumed valid and this presumption still applies even when there has been a negative result in the

   pending reexamination.6

            Monster Energy Comp. v. Vital Pharmaceuticals, Inc., 2019 WL 2619666 (C.D. Cal. May

   20, 2019), also is directly on point. There, the plaintiff brought suit alleging that the defendant

   falsely patent marked its products by listing a patent on its product that was undergoing

   reexamination. As the district court’s opinion notes, the plaintiff alleged that “the [patent at issue]

   was finally rejected by the U.S. Patent and Trademark Office [during reexamination] as obvious

   in February 2018, a decision which was affirmed by the U.S. Patent Trial and Appeals Board in

   March 2019. [Defendant] has continued to advertise [the product] after the March 2019 final

   rejection of the ‘466 Patent.” Id. at *2. After explaining the basis for the plaintiff’s claim, the court

   granted defendant’s motion to dismiss the false marking claim stating, “the ‘466 Patent currently

   remains valid, because proceedings over the validity of the patent in the U.S. Patent and Trademark

   Office have not concluded. … It appears that Plaintiff is in fact attempting to challenge the validity

   of the patent itself. But for purposes of § 292, patents which prima facie cover the product and

   have not been declared invalid ‘are entitled to a presumption of validity.” Id. at *6.




   6
             As stated in Tire Service, not only is a reexamination proceeding not concluded until the Reexamination
   Certificate issues but as Tire Service holds: “Without the reexamination being final, [Claimant] cannot demonstrate
   that the [Defendant] acted with knowledge that it was deceiving the public by marking its products with the [patent at
   issue].” 158 F. Supp. 3d at 780.


                                                            10
Case 0:19-cv-60505-RS Document 114 Entered on FLSD Docket 06/19/2020 Page 11 of 19




          Like the rest of the cases cited herein, The Monster Energy Court could just as well have

   been ruling on BPI’s claim. Like the patent at issue there, ThermoLife’s ‘074 Patent currently is

   in reexamination and, just like in Monster Energy, “the proceedings over the validity of the patent

   have not concluded.” Also, like the patent at issue in Monster Energy, the reexamination of

   ThermoLife’s ‘074 Patent has progressed to the point that the United States Patent Office has

   canceled certain claims and its decisions have been affirmed during appeals within the

   reexamination. Nonetheless, because the reexamination proceeding has not concluded through the

   issuance of a Reexamination Certificate, ThermoLife’s ‘074 Patent, like the patent at issue in

   Monster Energy, is “entitled to a presumption of validity.”

          BPI attempts to distinguish Monster Energy by arguing, first, that the ruling there is a result

   of the plaintiff conceding that the patent remained valid prior to the Reexamination Certificate

   issuing. But, the fact that the plaintiff conceded this point (as BPI should here) is irrelevant. BPI’s

   unsupported argument shows only that there is simply no support for BPI’s position.

          BPI also claims that Monster Energy is distinguishable because, “The ‘466 Patent

   reexamination was still addressing the rejection of the original claims (albeit amended), not ones

   that were permanently canceled based on prior art.” (DE 81 at 17.) But, even if this were true

   (which it is not), it matters not. Pursuant to 37 C.F.R. 1.530(k), even though the PTO “will treat

   proposed amendments as though they have been entered [in the reexamination], the proposed

   amendments will not be effective until the reexamination certificate is issued and published.”

   As Monster Energy explains, the patent, as issued, is still presumed valid while the appeal of the

   reexamination is pending.

          As Tire Services and Monster Energy make clear, relying on the U.S. Code, a patent owner

   does not falsely assert the validity of its patents when those patents are involved in reexamination




                                                     11
Case 0:19-cv-60505-RS Document 114 Entered on FLSD Docket 06/19/2020 Page 12 of 19




   proceedings, even when the reexamination proceeding has resulted in the cancelation of patent

   claims, during the reexamination proceeding. Unless and until the Reexamination Certificate

   issues, the patent is presumed valid as issued. Federal statutes, federal regulations, Federal Circuit

   Court of Appeals decisions, and the only district court opinions that have considered this issue are

   all in agreement. BPI’s arguments to the contrary, based on “common sense”, do not reflect

   “common sense” at all and are not consistent with the law. BPI does not cite a single on-point legal

   authority; none exists. For this reason, the Court should deny BPI’s Motion.

   II.    BPI’s “Facts” On Summary Judgment Are Supported Only By Lawyer Argument
          And Inadmissible Documents From The Pending Patent Reexamination.

          In moving for summary judgment, the movant must come forward with admissible

   evidence. Macuba v. Deboer, 193 F. 3d 1316, 1322-25 (11th Cir. 1999). Here, all of the facts upon

   which BPI relies are derived from the pending reexamination of the ‘074 Patent before the USPTO.

   It is well-settled that “evidence of incomplete patent reexamination proceedings is not admissible

   to prove invalidity of a patent, because it has no probative value on that issue.” Transamerican

   Life Ins. Co. v. Lincoln Life Ins. Co., 597 F. Supp. 2d 897 (N.D. Iowa 2009); see, e.g., The Serv.

   Equip. MFG, Co., Inc. v. Gaither Tool Co., 158 F. Supp. 3d 774 (D. Minn. 2016). This is because

   an ongoing reexamination is not final; as a result, determinations in the reexamination are not

   admissible for the truth of the matter asserted therein. See Callaway Golf Co. v. Achushnet Co.,

   576 F.3d 1331, 1343 (Fed. Cir. 2009) (“The non-final re-examination determinations were of little

   relevance to the jury’s independent deliberations on the factual issues underlying the question of

   obviousness. In contrast, the risk of jury confusion if evidence of the non-final PTO proceedings

   were introduced was high.”); see also Automated Merch. Sys., Inc. v. Crane Co., 3:04-CV-48,

   2012 WL 12892418, at *2 (N.D.W. Va. Feb. 28, 2012) (“evidence of the rejection of AMS' patents-

   in-suit during non-final reexamination proceedings before the PTO is irrelevant as defined by Rule



                                                    12
Case 0:19-cv-60505-RS Document 114 Entered on FLSD Docket 06/19/2020 Page 13 of 19




   401 and thus should be excluded pursuant to Rule 402.”). While district courts sometimes have

   discretion to admit evidence from reexaminations, the admission of documents from a patent

   reexamination is proper only when either the patent reexaminations proceedings has concluded or

   where the evidence is being used merely to show that a reexamination is currently pending. See

   Wonderland NurseryGoods Co., Ltd. v. Thorley Indus., LLC, CIV.A. 12-196, 2014 WL 695549,

   at *9 (W.D. Pa. Feb. 24, 2014).

          Here, BPI seeks to use evidence from a non-final reexamination to argue that the ‘074

   Patent no longer protects a “composition of matter of creatine nitrate.” Thus, BPI is relying on this

   evidence from a non-final reexamination to prove that the rulings in the non-final reexamination

   were correct. As a result, the entire factual basis of BPI’s Motion must be struck.

          BPI’s Motion does not cite to any witness testimony or declaration. BPI has no witness to

   testify regarding the validity of the ‘074 Patent. BPI’s only 30(b)(6) witness was its Chairman,

   Derek Ettinger. (DSOF ¶ 104.) Mr. Ettinger was asked repeatedly regarding the basis of BPI’s

   assertion that any subject matter of the ‘074 Patent is invalid. (DSOF ¶ 105.) As Mr. Ettinger

   admitted during his deposition, he was unable to testify regarding the validity of the ‘074 Patent.

   (DSOF ¶ 105.) Mr. Ettinger was asked specifically “a patent is presumed valid until a re-exam

   certificate issues?” He answered:




   (DSOF ¶ 106.)




                                                    13
Case 0:19-cv-60505-RS Document 114 Entered on FLSD Docket 06/19/2020 Page 14 of 19




            While BPI complains that Mr. Ettinger was “dup[e]d”, counsel’s questions here were not

   complicated. (DE 81 at 15.) BPI’s 30(b)(6) witness was either unable or unwilling to answer simple

   questions for almost every 30(b)(6) subject, including the ‘074 Patent and the basis of BPI’s claims

   in this case. (DSOF ¶¶ 105-106.) As a result, BPI has no admissible evidence to offer related to

   the validity of ThermoLife’s “patent rights in the composition of matter creatine nitrate under the

   ‘074 Patent.” Even the procedural background that BPI offers from the reexamination proceedings

   is inadmissible. For this reason, as well, BPI’s Motion should be denied.7

   III.     A DETERMINATION ON THIS ISSUE IS NOT DISPOSITIVE ON ANY BPI
            CLAIM; FOR THIS REASON, AS WELL, BPI’S MOTION SHOULD BE DENIED.

            Because BPI’s Motion seeks an order on a factual issue, not a legal claim, the Court has

   discretion under Rule 56(g) whether to entertain the motion at all. Since BPI’s Lanham Act false

   advertising or false patent marking claims do not turn on whether the ‘074 Patent covers a

   composition of matter consisting of creatine nitrate, the Court should decline to hear the motion.

            A.       BPI Fails To Identify The Standard For Partial Summary Judgment; Partial
                     Summary Judgment Is Not Appropriate On This Issue.

            BPI’s Motion for Partial Summary Judgment does not seek entry of judgment on any claim

   or defense. Instead, BPI seeks an order “that Defendants have no patent rights in the composition

   of matter creatine nitrate under the ‘074 Patent [U.S. Patent No. 7,777,074].” (DE 81 at 17.)




   7
             Repeating arguments addressed in the reexamination, BPI’s factual background includes a laundry list of
   irrelevant items it claims are facts relating to why subject matter of the ‘074 Patent should be declared invalid. BPI’s
   inadmissible lawyer argument is just another intentional attempt to confuse this Court. BPI’s irrelevant prior art
   refences like “Hunter” (PSOF ¶ 45), which is not the prior art that is under review in the ongoing reexam proceeding
   (See PSOF Ex. 15), and “Dhar” (PSOF ¶ 45), which the USPTO improperly cited against ThermoLife and then
   dropped as a reference after being challenged, have nothing to do with the validity of the ‘074 Patent (See PSOF Ex.
   15). BPI tries to add credibility to its arguments by indicating that the CAS assigned a Registry Number to creatine
   nitrate over 30 years ago (PSOF ¶¶ 47-50), but a CAS number means nothing; this can be just a theoretical number.
   CAS is a prophetic database. CAS is a database that contains thousands, if not millions, of prophetic, uncharacterized
   substances. CAS generates new compounds by software. (DSOF ¶ 107.) Without discovery or expert testimony
   regarding any reference BPI mentions in regard to the ‘074 patent, the Court could not reach the conclusion that
   subject matter of the ‘074 Patent is invalid, even if a claim for patent invalidity were before this Court which it is not.


                                                              14
Case 0:19-cv-60505-RS Document 114 Entered on FLSD Docket 06/19/2020 Page 15 of 19




   Federal Rule of Civil Procedure 56(g) provides that a court “may enter an order stating any material

   fact . . . that is not genuinely in dispute and treating the fact as established in the case.” The decision

   whether or not to enter an order stating a material fact as undisputed for the remainder of the

   litigation is entirely within the trial court’s discretion. See id. “A court, in its discretion in shaping

   the case for trial, may deny summary judgment as to portions of the case that are ripe therefor, for

   the purpose of achieving a more orderly or expeditious handling of the entire litigation.” Powell v.

   Radkins, 506 F.2d 763, 765 (5th Cir. 1975). Here, as explained below, the issue of whether

   ThermoLife has patent rights in the composition of matter creatine nitrate is not dispositive on any

   BPI claim. For this reason, the Court could decline to hear the motion.

           B.      A Determination Of Whether The ‘074 Patent Protects The Composition Of
                   Matter of Creatine Nitrate Is Not Dispositive On BPI’s False Advertising
                   Claim.

           In its Motion, BPI argues that its Lanham Act false advertising claim somehow relates to

   the validity of the ‘074 Patent. Contrary to BPI’s argument, BPI’s disclosed Lanham Act false

   advertising claim has nothing to do with the ‘074 Patent.

           Dr. S. Bannister, BPI’s liability expert, offered opinions that Defendants engaged in false

   advertising under the Lanham Act, 15 U.S.C. § 1125, and false patent marking under 35 U.S.C. §

   287. (DSOF ¶ 109.) While Dr. S. Bannister’s opinions are wrong on all of these points (which is a

   subject for another day), Dr. S. Bannister’s opinions reveal the limited scope of BPI’s claims. Dr.

   S. Bannister’s report provides the following opinions (A-E), which all address false advertising

   claims related to CRTN-3:




                                                       15
Case 0:19-cv-60505-RS Document 114 Entered on FLSD Docket 06/19/2020 Page 16 of 19




   (DSOF ¶¶109-110.) All of Dr. S. Bannister’s opinions addressing the alleged false advertising

   (opinions A-E) relate to advertising of Muscle Beach Nutrition, LLC’s CRTN-3 product that have

   nothing to do with any patent marking. Thus, BPI has acknowledged, as it must, that its false

   advertising claim is limited to Muscle Beach Nutrition, LLC’s CRTN-3 product not the ‘074

   Patent. Accordingly, the ‘074 Patent isn’t relevant to any of these alleged false advertising claims.

   For this reason alone, BPI is not entitled to a ruling from this Court regarding the scope of the ‘074

   Patent in connection with its Lanham Act false advertising claim. This issue is irrelevant to BPI’s

   false advertising claims.

          The Court also need not reach this issue related to false advertising because, as Plaintiff is

   well-aware, advertising statements regarding the scope of a patent are not grounds for a Lanham

   Act false advertising claim. In Robert Bosch, LLC v. Pylon Mfg. Corp., 632 F. Supp. 2d 362 (D.

   Del. 2009), the defendant won a motion to dismiss on this very point:

          “[F]alse attribution of the authorship” of an invention or innovation is not an
          actionable false advertisement under § 43(a) of the Lanham Act. Baden Sports, Inc.
          v. Molten USA, Inc., 556 F.3d 1300 (Fed.Cir.2009); see Monsanto Company v.
          Syngenta Seeds, Inc., 443 F.Supp.2d 648, 653 (D.Del.2006). Therefore, plaintiff
          has not stated a claim under the Lanham Act for false advertising related to Pylon’s
          statement that it developed a frameless windshield wiper blade.


                                                    16
Case 0:19-cv-60505-RS Document 114 Entered on FLSD Docket 06/19/2020 Page 17 of 19




   Robert Bosch, LLC, 632 F.Supp.2d at 366.

          Not only is Robert Bosch directly applicable here, BPI’s counsel Gregory Hillyer

   represented the defendant and made the wining argument (taking the exact opposite position in

   this case). Id. For this reason, as well, statements regarding the scope of the ‘074 Patent are not

   relevant to BPI’s Lanham Act false advertising claim, making the issue inappropriate for partial

   summary judgment.

          C.      A Determination Regarding The Scope of The ‘074 Patent Is Not Dispositive
                  With Regard To BPI’s False Patent Marking Claim; Accordingly, BPI’s
                  Motion Should Be Denied.

          The validity of the patent rights in the composition of matter creatine nitrate under the ‘074

   Patent also is not dispositive with respect to BPI’s false marking claim. “To be liable for false

   marking, a party must mark ‘an unpatentable article’” and it must do so “for purposes of deceiving

   the public.” Pequignot v. Solo Cup. Co., 608 F.3d 1356 (Fed. Cir. 2010) (En Banc). Here, BPI

   asserts that the inclusion of the NO3-T trademark on ThermoLife’s licensees’ products constitutes

   marking “an unpatentable article.” (DE 92, Second Amended Complaint, ¶ 107.) BPI also contends

   that ThermoLife has falsely marked its creatine nitrate dietary supplement ingredient through the

   same inclusion of the NO3-T trademark.

          BPI, though, does not dispute that claim 1 of the issued ‘074 Patent protected creatine

   nitrate. (PSOF ¶ 23.) Because the ‘074 Patent, as originally issued, covers creatine nitrate, the

   question here becomes whether ThermoLife’s listing of the ‘074 Patent on its NO3-T.com website,

   while the patent was undergoing reexamination was done “for the purposes of deceiving the

   public.” See Pequignot, 608 F.3d at 1363. As the Federal Circuit has held, this is a high-standard.

   The defendant must act with “purpose of deceit, rather than simply knowledge that a statement is

   false.” See id. Because there is no record evidence that ThermoLife ever intended to deceive



                                                   17
Case 0:19-cv-60505-RS Document 114 Entered on FLSD Docket 06/19/2020 Page 18 of 19




   anyone, and because BPI never could prove otherwise, the validity of the ‘074 Patent or whether

   the ‘074 Patent protects the composition of matter creatine nitrate under the ‘074 Patent is not

   dispositive on BPI’s false marking claim. Indeed, to the extent the ‘074 Patent’s validity is relevant

   on this issue, the issue is dispositive in ThermoLife’s favor, not BPI’s. As the Court held in Tire

   Services, without the reexamination having concluded, “[Claimant] cannot demonstrate that the

   [Defendant] acted with knowledge that it was deceiving the public by marking its products with

   the [patent at issue].” 158 F. Supp. 3d at 780. For this reason, as well, the Court could decline to

   entertain BPI’s Motion.

   IV.    CONCLUSION.

          The ‘074 Patent as originally issued covered a composition of matter consisting of creatine

   nitrate. While the ‘074 Patent currently is in a patent reexamination, no Reexamination Certificate

   has    issued     and,    therefore,     the     reexamination     proceeding      is    not    over.

   Allowances/amendment/rejections/cancelations in reexaminations are not binding until the

   Reexamination Certificate issues. 37 C.F.R. § 1.530(k). BPI does not cite one legal authority

   holding otherwise. For this reason, the Court should deny BPI’s Motion.

          Furthermore, because non-final determinations in reexaminations are not binding until a

   Reexamination Certificate issues, non-final determinations are not admissible for the truth of the

   matter stated therein. For this reason, as well, BPI’s Motion should be denied. BPI cannot rely on

   a non-final reexamination determination (as it does here) to petition this Court to declare any

   portion of the ‘074 Patent invalid.

          Finally, the Court could also deny BPI’s Motion because the scope of the ‘074 Patent is

   not dispositive of any claim BPI asserts here.




                                                     18
Case 0:19-cv-60505-RS Document 114 Entered on FLSD Docket 06/19/2020 Page 19 of 19




          BPI never should have filed suit against Defendants asserting that the ‘074 Patent’s

   protection of a composition of matter creatine nitrate already had been invalidated. BPI has no

   support for its position. All of the authority is to the contrary and BPI’s Motion must be denied.

    Dated: June 19, 2020              Respectfully submitted,


                                      s/Edward M. Mullins

                                      KERCSMAR & FELTUS PLLC
                                      Gregory B. Collins (admitted Pro Hac Vice)
                                      E-mail: gbc@kflawaz.com
                                      Molly Rogers (admitted Pro Hac Vice)
                                      E-mail: cmr@kflawaz.com
                                      7150 E. Camelback Road, Suite 285
                                      Scottsdale, AZ 85251
                                      Telephone: (480) 421-1001

                                      and

                                      REED SMITH LLP
                                      Edward M. Mullins
                                      Florida Bar No. 863920
                                      E-mail: emullins@reedsmith.com
                                      Ana M. Barton
                                      Florida Bar No. 85721
                                      E-mail: abarton@reedsmith.com
                                      1001 Brickell Bay Drive, 9th Floor
                                      Miami, FL 33131
                                      Telephone: (736) 747-0200

                                      Attorneys for Defendants ThermoLife International
                                      LLC and Ron Kramer



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was filed via CM/ECF

   on June 19, 2020, which sent service via email to all counsel of record.

                                                 s/Edward M. Mullins________________
                                                 Edward M. Mullins



                                                   19
